DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is a first office action, non-final rejection on the merits. Claims 1-20 are currently pending and have been considered below.

Abstract
The abstract of the disclosure is objected to because of undue length. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

  Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The units recited in claims 11-20, excluding the output unit of claim 20. Corresponding structures disclosed at the para 44 of the specification of the instant application as computer processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 5 and 15 are  objected to because of the following informalities:  
	Claim 5 recites – “wherein the setting of the control line comprises: setting the target credible interval by applying an HPD value based on a setting percentage with respect to a median value of the posterior distribution of the parameter”
The term HPD need to have the abbreviated meaning with it.
	Claim 15 is objected for same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. The claim(s) recite(s) a  This judicial exception is not integrated into a practical application because the results of the algorithm do not improve the operation of the underlying device in any way . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited sensors and turbine are necessary in performing the determination

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2,5-12 and 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sun et al. (US 20200241514 A1), (hereinafter Sun) as mentioned in IDS submitted on 08/18/2022.
Regarding Claim 1 Sun teaches a method for validating the validity of a sensor by a system for determining whether the sensor is normal, the method comprising (Abstract):
	 inferring a posterior distribution of a parameter in a Bayesian technique (Para 0040, “Using dropout as a variational approximation to the posterior of a Bayesian neural network (BNN) can be applied directly to NNs with any architecture. In the context”) using a prior distribution of the parameter of sensor data and historical data of the sensor (Para 0037, “distribution. Given a training dataset, a posterior distribution over the space of parameters can be learned through training. With the updated distributions, the prediction of an output y* can be made. For example, the prediction
of the output y* can be made in dependence of a precision parameter, a state and past inputs (i.e. Prior distribution and historical data); 
	setting a target credible interval for the posterior distribution of the parameter (Para 0049, “In some aspects, the one or more sensors 204 can be configured to take a measurement at set intervals”) and setting a control line of the sensor data using the set target credible interval (Para 54, “A threshold of M2 (i.e. control line) can be determined on a validation dataset with regard to a certain level a of false alarms.”); and 
	validating the validity of the sensor by monitoring whether actual measurement data of the sensor deviates from the control line (Para 0011, “a method can attempt to
identify the fault upon detection. This may comprise classifying the fault into specific types, identifying the system sensors that deviate (i.e. deviating from control line) most from normal conditions or that most responsible for the detection, or using the time of deviations at individual sensors to analyze the fault (i.e. validity) propagation across the system.”).
Regarding Claim 11 Sun teaches system for validating the validity of a sensor for determining whether the sensor is normal, the system comprising (Abstract): 
	an operation unit configured to infer a posterior distribution of a parameter in a Bayesian technique (Para 0040, “Using dropout as a variational approximation to the posterior of a Bayesian neural network (BNN) can be applied directly to NNs with any architecture. In the context”) using a prior distribution of the parameter of sensor data and historical data of the sensor (Para 0037, “distribution. Given a training dataset, a posterior distribution over the space of parameters can be learned through training. With the updated distributions, the prediction of an output y* can be made. For example, the prediction of the output y* can be made in dependence of a precision parameter, a state and past inputs (i.e. Prior distribution and historical data)”); 
	a setting unit configured to set a credible interval for the posterior distribution of the parameterand to set a control line of the sensor data using the credible interval (Para 54, “A threshold of M2 can be determined on a validation dataset with regard to a certain level a of false alarms. In some aspects, the threshold can be determined from the Monte Carlo simulations to correspond to the (1-a)-percentile of
the samples. In some aspects, any data point for which the measure M2 exceeds the threshold can be detected as a fault”..”); and a control unit configured to validate the validity of the sensor by monitoring whether the actual measurement data of the sensor deviates from the control line (Para 0011, “a method can attempt to identify the fault upon detection. This may comprise classifying the fault into specific types, identifying the system sensors that deviate (i.e. deviating from control line) most from normal conditions or that most responsible for the detection, or using the time of deviations at individual sensors to analyze the fault (i.e. validity) propagation across the system.”)  

Regarding claim 2 and 12 Sun teaches the limitations of claim 1 and 11 respectively.
	Sun further teaches modifying the control line by applying a performance reduction index of a facility in which the sensor is installed (Para 64 explains a local density ratio which can indicate the performance. According to Para 65 the number k can influence the LDR threshold and thus K can be considered as the performance reduction index”).  
Regarding claim 5 and 15 Sun teaches the limitations of claim 1 and 11 respectively.
	Sun further teaches wherein the setting of the control line comprises: setting the target credible interval by applying an HPD value based on a setting percentage with respect to a median value of the posterior distribution of the parameter (Para 60,62,67 and 81 discusses about Gaussian distribution, mean and standard deviation. As this is a set of data XtK definitely it has a median value which represent the middle point. Being a gaussian distribution indicates that it is symmetric and equally spread out with respect to mean. According to para 63-64 using the density value the threshold range is established and high local density value is selected); and setting the control line of the sensor data using parameter values corresponding to lower and upper boundary values of the target credible interval (Para 65 discusses minimum and maximum value for the k and this will dictate the upper and lower range).

Regarding claim 6 and 16 Sun teaches the limitations of claim 5 and 15 respectively.
	Sun further teaches wherein the parameter includes a mean and a standard deviation (Para 81 shows mean and standard deviation).  

Regarding claim 7 and 17 Sun teaches the limitations of claim 6 and 16 respectively.
	Sun further teaches wherein the setting of the control line comprising determining upper and lower control lines for the sensor data, respectively, from the result of combining the parameter values corresponding to the lower and upper boundary values (μ1, μ2) of the target credible interval applied to the posterior distribution of the mean and the parameter values corresponding to the lower and upper boundary values (σ1, σ2) of the target credible interval applied to the posterior distribution of the standard deviation (Based on para 81 the mean and standard deviations are calculated .The expression and equation shows that the parameter “k” is present in the expression of both mean and standard deviation .So these two parameter changes with change in “k”. According to para 65,” k” can vary between maximum and minimum and also can eventually has effect over the threshold of local density. Thus, variation of K between minimum and maximum would ensure upper and lower boundary.) 

Regarding claim 8 and 18 Sun teaches the limitations of claim 7 and 17 respectively.
Although Sun teaches usage of Gaussian distribution at para 60,62 and 67,Sun does not explicitly  teach wherein the setting of the control line comprising determining the lower control line within a lower control limit range generated by combining the μ1 (μ1< μ2) and the σ1 ((μ1- 3 σ1) (i=1,2; σ1 < σ2)), and determines the upper control line within an upper control limit range generated by combining the μ1 and σ1((μ1- 3 σ1)). 
	 However, the appropriate selection of thresholds for determining the validity of sensor measurements amounts to merely a design choice and the selection of the recited thresholds would have been obvious to identify high probability outliers.

Regarding claim 9 and 19 Sun teaches the limitations of claim 7 and 17 respectively.
	Sun further teaches wherein the validating of the validity of the sensor comprising determining that the sensor is valid if the actual measurement data of the sensor is a value between the upper control line and the lower control line, and determines that the sensor is not valid if it is a value higher than the upper control line (Para 66, “Any data point with LDR exceeding the threshold (LDR>LDR,h) will
be detected as a fault (i.e. sensor in not valid)”) or lower than the lower control line (Para 55, “observations. Accordingly, observations can be detected as faults when their significance level is below threshold determined such that a number of false alarms under NOC does not exceed a predefined level. Fault identification then involves determining which process attributes are deviating significantly”)

Regarding claim 10 and 20 Sun teaches the limitations of claim 1 and 11 respectively.
	Sun further teaches outputting the result of validating the validity of the sensor through at least one means of a display and a speaker (Para 68, “In some aspects, the determination of a fault state (i.e. validity) can cause one or more alarms to occur. Example alarms can comprise, for example, an aural alert (i.e. speaker), a visual alert, such as a flashing light, transmission of an electronic message (e.g.an email, a text message, a pop-up window on a computer screen, etc.) (i.e. display) to one or more system administrators, and/or other similar alerts. In some aspects, the determination of the fault state can cause alteration in operation of the industrial system.”)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Escobedo et al. (US 20180307997) (hereinafter Escobedo).
Regarding claims 3 and 13 Sun teaches the limitations of claim 1.
	Sun is silent with regards to wherein the sensor is installed in a gas turbine.
	Escobedo teaches the evaluation of the validity of turbine parameter values (Para 26 gas turbine. See Para 37-“differences between sensor data and model predicted data”.
Therefore, it would have been obvious to apply the teaching of Sun to the context of Escobedo to evaluate the validity of such sensor data. 

Regarding claims 4 and 14 Sun teaches the limitations of claim 1.
	Sun is silent with regards to wherein the sensor comprises at least one of a temperature sensor and a rotation speed sensor that are configured to measure a temperature and a rotation speed of the gas turbine.  
	Escobedo teaches wherein the sensor comprises at least one of a temperature sensor and a rotation speed sensor that are configured to measure a temperature and a rotation speed of the gas turbine (Para 21 and 28 discussed about temperature and rotation speed sensors and measuring corresponding data).  
	Therefore, it would have been obvious to apply the teaching of Sun to the context of Escobedo to evaluate the validity of such sensor data.
	

Prior Art
	The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
	Mathews et al. (US 6526358 B1) – This art teaches model-based fault detection using Bayesian method.
	Jose Bernardo, Bayesian Statistics, Encyclopedia of Life Support Systems, 2003 – See 3.1 Learning Process at Pages 10-14 in which a priori distribution information is transformed to a posteriori distribution information by way of a Bayesian approach to refine statistical analysis based on newly acquired sample data.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857